          Case 5:20-cv-01007-HE Document 11 Filed 01/07/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

EVERETT DEWAYNE HILL, JR.                     )
                                              )
                      Plaintiff,              )
                                              )
vs.                                           )          NO. CIV-20-1007-HE
                                              )
FNU ADKINS, et al.,                           )
                                              )
                      Defendants.             )

                                          ORDER

       Plaintiff Everett Dewayne Hill, Jr., a pretrial detainee appearing pro se, filed this §

1983 action alleging his constitutional rights were violated during his detention. The case

was referred to Magistrate Judge Suzanne Mitchell for initial proceedings. Judge Mitchell

granted plaintiff’s request to proceed in forma pauperis and ordered him to make an initial

payment of $12.17 by November 10, 2020. After plaintiff failed to make the initial

payment, Judge Mitchell issued a Report and Recommendation recommending that the

case be dismissed without prejudice. Plaintiff has responded to the Report, which triggers

de novo review of the matters to which objection was made.

       Plaintiff’s objection indicates that he was unable to pay the $12.17 by November

10, but that a family member apparently sought to make the payment at some point.

According to the objection, the court clerk’s office advised that the entire filing fee would

have to be paid within three months of the initial payment and, because he and/or the family

member was unwilling or unable to pay the fee in three months, the initial fee was not paid.

Plaintiff asks for clarification.
         Case 5:20-cv-01007-HE Document 11 Filed 01/07/21 Page 2 of 2




       The court declines to belabor the question of what was asked of the clerk, or what

the staff member said, or how the family member interpreted it.            The applicable

requirement and course of payment was clearly and correctly set out in Judge Mitchell’s

order. See 28 U.S.C. § 1915(b)(1). The plaintiff could have paid the initial fee and then

sought clarification of any question he might have, but he did not. Rather, the initial

payment of $12.17 remains unpaid and has been so for approximately two months since

the applicable deadline.

       In these circumstances, the court concludes the case should be dismissed for failure

to pay the initial filing fee as required by the court’s order.          The Report and

Recommendation [Doc. #9] is ADOPTED and the case is DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated this 7th day of January, 2021.




                                              2
